BY-LAWS OF GLG INVESTMENT SERIES TRUST a Delaware Statutory Trust As adopted November 10, 2009 TABLE OF CONTENTS ARTICLE IOFFICES 1 Section 1.Principal Office 1 Section 2.Delaware Office 1 Section 3.Other Offices 1 ARTICLE IIMEETINGS OF SHAREHOLDERS 2 Section 1.Time and Place of Meetings 2 Section 2.Meetings 2 Section 3.Notice of Meetings 2 Section 4.Quorum; Adjournments 3 Section 5.Vote Required 3 Section 6.Voting 3 Section 7.Proxies 3 Section 8.Procedures at Meetings 4 Section 9.Informal Action by Shareholders 4 ARTICLE IIITRUSTEES 4 Section 1.Powers 4 Section 2.Number of Trustees 4 Section 3.Vacancies 4 Section 4.Regular and Special Meetings of the Trustees 5 Section 5.Notice of Special Meeting 5 Section 6.Quorum; Adjournment 5 Section 7.Voting 5 Section 8.Executive And Other Committees 5 Section 9.Participation in Meetings by Telephone 6 Section 10.Informal Action by Trustees 6 Section 11.Compensation 6 Section 12.Advisory Boards 7 Section 13.Audit Committee 7 ARTICLE IVWAIVER OF NOTICE 7 ARTICLE VOFFICERS 8 Section 1.Executive Officers 8 Section 2.Other Officers and Agents 8 Section 3.Tenure, Resignation and Removal 8 Section 4.Vacancies 9 Section 5.Compensation 9 Section 6.Authority and Duties 9 Section 7.Chairman 9 Section 8.President 9 Section 9.Vice-Presidents 9 Section 10.Assistant Vice-President 10 Section 11.Secretary 10 Section 12.Assistant Secretaries 10 Section 13.Treasurer 10 Section 14.Assistant Treasurers 11 Section 15.Chief Compliance Officer 11 ARTICLE VIINDEMNIFICATION OF TRUSTEES, OFFICERS, EMPLOYEES AND OTHER AGENTS 11 Section 1.Agents, Proceedings and Expenses 11 Section 2.Actions Other Than by the Trust 11 Section 3.Actions by the Trust 12 Section 4.Exclusion of Indemnification 12 Section 5.Successful Defense by Agent 12 Section 6.Required Approval 13 Section 7.Advance of Expenses 13 Section 8.Other Contractual Rights 13 Section 9.Limitations 13 Section 10.Insurance 14 Section 11.Fiduciaries of Employee Benefit Plan 14 ARTICLE VIIRECORDS AND REPORTS 14 Section 1.Maintenance and Inspection of Share Register 14 Section 2.Maintenance and Inspection of By-Laws 14 Section 3.Maintenance and Inspection of Other Records 14 Section 4.Inspection by Trustees 15 Section 5.Financial Statements 15 ARTICLE VIIICONTRACTS, CHECKS AND DRAFTS 15 Section 1.Checks, Drafts, Evidence of Indebtedness 15 Section 2.Contracts and Instruments; How Executed 15 ARTICLE IXSHARES OF BENEFICIAL INTEREST 16 Section 1.Certificates of Shares 16 Section 2.Transfers of Shares 16 Section 3.Lost Certificate 16 Section 4.Fixing of Record Date 17 ARTICLE XFISCAL YEAR 17 ARTICLE XISEAL 17 ARTICLE XIIFEDERAL SUPREMACY 17 ARTICLE XIIIDECLARATION OF TRUST 18 ARTICLE XIVAMENDMENTS 18 BY-LAWS OF GLG INVESTMENT SERIES TRUST A Delaware Statutory Trust (As adopted November 10, 2009) These By-Laws are made and adopted pursuant to Article IV, Section 3, of the Agreement and Declaration of Trust establishing GLG INVESTMENT SERIES TRUST (the "Trust"), dated November 10, 2009as from time to time amended (the "Declaration").All words capitalized in these By-Laws that are not otherwise defined herein shall have the meaning or meanings set forth for such words or terms in the Declaration. ARTICLE I OFFICES SECTION
